DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Cernetic on 4/26/2022.
The application has been amended as follows: 
In claim 18, line 1, delete “The image sensor pixel of claim 17” and replace it with “The image sensor pixel of claim 12).
In claim 19, line 1, delete “The image sensor pixel of claim 17” and replace it with “The image sensor pixel of claim 12).

Allowable Subject Matter
Claims 1-16, 18-19 and 21 are allowed.
Re claims 1-11, the prior art does not disclose an image sensor having the specific limitations disclosed in claims 1-11, wherein the image sensor comprises: a photodiode array including a plurality of photodiodes disposed within respective portions of a semiconductor material; a color filter array optically aligned with the photodiode array, wherein the color filter array includes a plurality of color filters arranged to form a plurality of tiled minimal repeating units, each minimal repeating unit including at least: a first color filter with a red spectral photoresponse, a second color filter with a yellow spectral photoresponse, and a third color filter with a panchromatic spectral photoresponse.

Re claims 12-16 and 18-19, the prior art does not disclose an image sensor pixel having the specific limitations disclosed in claims 12-16 and 18-19, wherein the image sensor pixel comprises: a first photodiode, a second photodiode, and a third photodiode, each disposed within respective portions of a semiconductor material; and a first color filter, a second color filter, and a third color filter optically aligned with the first photodiode, the second photodiode, and the third photodiode, respectively, wherein the first color filter has a spectral photoresponse, the second color filter has a second photoresponse, and the third color filter has a third spectral response, wherein the third spectral photoresponse is broader than the first spectral photoresponse and the second spectral photoresonse, and wherein the second spectral photoresponse is broader than the first spectral photoresponse; a fourth photodiode disposed within the semiconductor material; and a fourth color filter with a fourth spectral photoresponse substantially equal to the second spectral photoresponse, the second spectral photoresponse, or the third spectral photoresponse, wherein the first color filter is disposed adjacent to the second color filter, adjacent to the fourth color filter, and diagonally across from the third color filter.

Re claim 21, the prior art does not disclose an image sensor pixel having the specific limitations disclosed in claim 21, wherein the image sensor pixel comprises: a first photodiode, a second photodiode, and a third photodiode, each disposed within respective portions of a semiconductor material; and a first color filter, a second color filter, and a third color filter optically aligned with the first photodiode, the second photodiode, and the third photodiode, respectively, wherein the first color filter has a spectral photoresponse, the second color filter has a second photoresponse, and the third color filter has a third spectral response, wherein the third spectral photoresponse is broader than the first spectral photoresponse and the second spectral photoresonse, and wherein the second spectral photoresponse is broader than the first spectral photoresponse; wherein the first spectral photoresponse corresponds to a red spectral photoresponse, the second spectral photoresponse corresponds to a yellow spectral photoresponse, and the third spectral photoresponse corresponds to a panchromatic spectral photoresponse.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699